Citation Nr: 0627984	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for scars, right 
medial calf, depressed and tender with retained foreign 
bodies, residual of shrapnel wound, currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for scars, left lower 
thigh and knee, depressed and tender with retained foreign 
bodies, residual of shrapnel wound, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claims of 
entitlement to higher ratings for his service-connected scars 
on the right and left lower extremities.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2004 statement filed with the RO on a VA Form 
9, the veteran requested a hearing before a Veteran's Law 
Judge (formerly know as a Member of the Board of Veterans' 
Appeals) at the local VA office.  To date, the veteran has 
not been afforded the opportunity to appear at a hearing 
before a Veteran's Law Judge and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
In fact, his representative, in an August 2006 Appellant's 
Brief to the Board, reiterated his desire for such a hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


